                                                      THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5

 6
                                    U.S. DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON

 8   LINNE ROSE, individually and on behalf of all
     others similarly situated,
 9                              Plaintiffs,              NO. 2:17-cv-01754-MJP

10                                                       STIPULATION AND ORDER OF
            vs.
                                                         VOLUNTARY DISMISSAL
11                                                       WITHOUT PREJUDICE
     BEHR PROCESS CORP., BEHR PAINT
12   CORP., MASCO CORP., THE HOME
     DEPOT, INC., and HOME DEPOT U.S.A.,
13   INC.,
14
                               Defendants.
15

16                                        I. STIPULATION

17          Plaintiff Linne Rose (“Plaintiff”),S and Defendants Masco Corporation, Behr Process
18   Corporation, Behr Paint Corp., The Home Depot, Inc., and Home Depot U.S.A., Inc.
19   (“Defendants”), pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) of the Federal Rules of Civil
20   Procedure, hereby stipulate to the voluntary dismissal without prejudice of each of Plaintiff’s
21   claims against Defendants in this action.
22

23

24

25

26

27

     STIPULATION AND ORDER OF VOLUNTARY
     DISMISSAL WITHOUT PREJUDICE - 1
     Case No. 2:17-cv-01754-MJP
 1            STIPULATED TO, DATED AND RESPECTFULLY SUBMITTED this 7th day of
 2   March, 2019.
 3
      TERRELL MARSHALL LAW                            MILLS MEYERS SWARTLING
 4     GROUP PLLC

 5    By:      /s/ Beth E. Terrell, WSBA #26759       By: /s/ Caryn Geraghty Jorgensen, #27514
            Beth E. Terrell, WSBA #26759                Caryn Geraghty Jorgensen, WSBA #27514
 6          Email: bterrell@terrellmarshall.com         Email: cjorgensen@millsmeyers.com
            Eric R. Nusser, WSBA #51513                 John T. Fetters, WSBA #40800
 7
            Email: eric@terrellmarshall.com             Email: jfetters@millsmeyers.com
 8          936 North 34th Street, Suite 300            1000 Second Avenue, Suite 3000
            Seattle, Washington 98103-8869              Seattle, Washington 98104-3028
 9          Telephone: (206) 816-6603                   Telephone: (206) 382-1000
            Facsimile: (206) 319-5450                   Facsimile: (206) 386-7343
10

11          Daniel K. Bryson, Admitted Pro Hac Vice     Robert Alpert, Admitted Pro Hac Vice
            Email: dan@wbmllp.com                       Email: ralpert@mmmlaw.com
12          Scott C. Harris, Admitted Pro Hac Vice      Jeffrey Douglass, Admitted Pro Hac Vice
            Email: scott@wbmllp.com                     Email: jkd@mmmlaw.com
13          Patrick M. Wallace, Admitted Pro Hac        MORRIS MANNING & MARTIN LLP
              Vice                                      3343 Peachtree Road
14          Email: pat@wbmllp.com                       1600 Atlanta Financial Center
15          WHITFIELD BRYSON & MASON, LLP               Atlanta, Georgia 30326
            900 West Morgan Street                      Telephone: (404) 504-7793
16          Raleigh, North Carolina 27603
            Telephone: (919) 600-5000                   Attorneys for Defendants The Home Depot,
17          Facsimile: (919) 600-5002                   Inc., and Home Depot U.S.A., Inc.
18    Attorneys for Plaintiff
19
      LATHAM & WATKINS, LLP
20

21    By: /s/ Kathleen P. Lally, Pro Hac Vice
        Kathleen P. Lally, Admitted Pro Hac Vice
22      Email: Kathleen.lally@lw.com
23      330 North Wabash Avenue, Suite 2800
        Chicago, Illinois 60611
24      Telephone: (312) 777-7005

25

26

27

     STIPULATION AND ORDER OF VOLUNTARY
     DISMISSAL WITHOUT PREJUDICE - 2
     Case No. 2:17-cv-01754-MJP
        Jason M. Kettrick, WSBA #35459
 1
        Email: kettrick@carneylaw.com
 2      Elliot C. Copenhaver, WSBA #46909
        Email: copenhaver@carneylaw.com
 3      Emilia L. Sweeney, WSBA #23371
        Email: sweeney@carneylaw.com
 4      CARNEY BADLEY SPELLMAN, P.S.
        701 Fifth Avenue, Suite 3600
 5
        Seattle, Washington 98104
 6      Telephone: (206) 622-8020
        Facsimile: (206) 467-8215
 7
     Attorneys for Defendants Masco
 8   Corporation, Behr Process Corporation and
     Behr Paint Corp.
 9

10                                       II. ORDER
11
          IT IS SO ORDERED.
12
          Dated this __7th______ day of ____March____, 2019.
13

14

15

16

17
                                                  A
                                                  Marsha J. Pechman
                                                  United States Senior District Judge
18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER OF VOLUNTARY
     DISMISSAL WITHOUT PREJUDICE - 3
     Case No. 2:17-cv-01754-MJP
 1                                    CERTIFICATE OF SERVICE
 2          I, Beth E. Terrell, hereby certify that on March 7, 2019, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5
                    Caryn Geraghty Jorgensen, WSBA #27514
 6                  Email: cjorgensen@millsmeyers.com
                    John T. Fetters, WSBA #40800
 7                  Email: jfetters@millsmeyers.com
                    MILLS MEYERS SWARTLING
 8                  1000 Second Avenue, Suite 3000
                    Seattle, Washington 98104-3028
 9
                    Telephone: (206) 382-1000
10                  Facsimile: (206) 386-7343

11                  Robert Alpert, Admitted Pro Hac Vice
                    Email: ralpert@mmmlaw.com
12                  Jeffrey Douglass, Admitted Pro Hac Vice
                    Email: jkd@mmmlaw.com
13
                    MORRIS MANNING & MARTIN LLP
14                  3343 Peachtree Road
                    1600 Atlanta Financial Center
15                  Atlanta, Georgia 30326
                    Telephone: (404) 504-7793
16

17                  Attorneys for Defendants The Home Depot, Inc., and Home Depot U.S.A., Inc.

18                  Jason M. Kettrick, WSBA #35459
                    Email: kettrick@carneylaw.com
19                  Elliot C. Copenhaver, WSBA #46909
                    Email: copenhaver@carneylaw.com
20                  Emilia L. Sweeney, WSBA #23371
21                  Email: sweeney@carneylaw.com
                    CARNEY BADLEY SPELLMAN, P.S.
22                  701 Fifth Avenue, Suite 3600
                    Seattle, Washington 98104
23                  Telephone: (206) 622-8020
                    Facsimile: (206) 467-8215
24

25

26

27

     STIPULATION AND ORDER OF VOLUNTARY
     DISMISSAL WITHOUT PREJUDICE - 4
     Case No. 2:17-cv-01754-MJP
                Kathleen P. Lally, Admitted Pro Hac Vice
 1
                Email: Kathleen.lally@lw.com
 2              LATHAM & WATKINS, LLP
                330 North Wabash Avenue, Suite 2800
 3              Chicago, Illinois 60611
                Telephone: (312) 777-7005
 4
                Attorneys for Defendants Masco Corporation, Behr Process Corporation
 5
                and Behr Paint Corp.
 6
          DATED this 7th day of March, 2019.
 7
                                       TERRELL MARSHALL LAW GROUP PLLC
 8

 9                                     By:     /s/ Beth E. Terrell, WSBA #26759
                                             Beth E. Terrell, WSBA #26759
10
                                             Email: bterrell@terrellmarshall.com
11                                           936 North 34th Street, Suite 300
                                             Seattle, Washington 98103
12                                           Telephone: (206) 816-6603
                                             Facsimile: (206) 319-5450
13

14                                     Attorneys for Plaintiff

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER OF VOLUNTARY
     DISMISSAL WITHOUT PREJUDICE - 5
     Case No. 2:17-cv-01754-MJP
